Citation Nr: 1634599	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-04 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  The Veteran died in August 2010; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the claim for service connection for the cause of the Veteran's death.

Initially, there appear to be outstanding treatment records relevant to the appellant's claim.  In this regard, the August 2010 death certificate shows that the Veteran was a patient at the Bay Medical Care Facility at the time of his death; however, those treatment records have not been requested.  Additionally, available medical records show that the Veteran was seen privately for heart problems as early as 1988, but no records associated with that treatment have been obtained.  Therefore, remand is necessary to obtain any available outstanding treatment records.

Additionally, it appears that there are outstanding VA medical records, including a VA examination.  In this regard, the Veteran's paper claims folder was lost and rebuilt around June 1990.  The Board observes that a March 1948 letter references a recent VA examination, and a July 1948 rating decision notes the Veteran's last examination was on February 9, 1948.  However, there is no February 1948 VA examination report of record.  The Board also notes various other references to requests for VA treatment post service, including in June 1948 and February 1960, though it is unclear whether the Veteran actually received such treatment.  Nevertheless, efforts should be made to obtain any relevant outstanding VA medical records, including a February 1948 VA examination.

Finally, the Board finds that a medical opinion is necessary.  The Veteran's August 2010 death certificate lists congestive heart failure as the immediate cause of death and arteriosclerotic heart disease as a contributory cause.  Available service treatment records show a complaint of right chest pain in April 1945.  Additionally, the Board observes that in June 1948, the Veteran claimed a parasitic infection due to service, namely endoamoeba histolytica, and research reveals parasitic infections can affect the heart.  Based on the foregoing, the Board finds that a VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to complete an appropriate release form for treatment records from any provider who treated the Veteran for heart problems post service, including Dr. Howard in the 1980s, and prior to his death, Dr. Harmohan S. Kochar and Bay Medical Care Facility.  After the requested release forms are obtained, request any records that are not duplicates of those contained in the claims file.  

In addition, obtain all VA medical records dating since service, as well as, any outstanding VA examination reports, including the report from a February 9, 1948 VA examination.  

If any of the records sought are unavailable, the claims file should be annotated to reflect such and the appellant should be notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA cardiologist.  After review of the claims file, the cardiologist should provide an opinion on whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's congestive heart failure or underlying arteriosclerotic heart disease first manifested in, or was caused by or a result of service, to include chest pain or a parasitic infection incurred therein.  A complete rationale for the opinion expressed should be provided.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




